UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6195


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

REGINALD DARWIN MORTON, a/k/a Jay, a/k/a Boogie, a/k/a Jason, a/k/a
Novacaine,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:08-cr-00024-JPJ-14)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Darwin Morton, Appellant Pro Se. Whitney Demain Pierce, OFFICE OF THE
UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald Darwin Morton appeals the district court’s order denying his motions for

a sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5222 (2018), and for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act. On appeal, we confine our review to

the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Morton’s informal

brief does not challenge the basis for the district court’s disposition, he has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2